DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/7/22.
2.	The instant application is a national stage entry of PCT/US2017/043169 , International Filing Date: 07/20/2017, claims Priority from provisional application 62365173, filed 07/21/2016.
3.	The examiner for the prosecution of this application has been changed. Please address all future correspondence to Examiner Bhat, AU 1634.

Claim status
4.	In the claim listing of 2/7/2019 claims 1-18 are pending in this application.
	It is noted that claims 17 and 18 recite “The method of “clause” in line 1” and appears to be minor typographical error. Applicant is suggested to fix the minor informalities.

Election/Restrictions
5.	Applicant’s election without traverse of claims 1-10 of Group I invention in the reply filed on 01/07/2022 is acknowledged.
6.	Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
.

Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on multiple dates (from 1/8/19 to 10/19/21 (total of 6) are being considered by the examiner. All the references cited therein have been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification -Objected
9.	The disclosure is objected to because of the following informalities: In the instant specification in pages 45-52 recite the term “Clause” (TOTAL OF 65 RECITATIONS) and appears to be minor typographical error. Appropriate corrections are required.

Claim Objections
10.	Claims 2-10 are objected to because of the following informalities:  
	Claims 2-10 are objected over the recitation of “Claim” with “Capital letter “C” in line 1. According to MPEP 608.01 (m) “Each claim begins with a capital letter and ends 
	It is noted that the Applicant has deleted the recitation of “any of the preceding claims” in claims 3-5 and 7-10 except for claim 6. Applicant is suggested to review claim 6 recitation to make sure wants to retain said recitation or amend it in response to this office action. 
	Also, the recitation “any of the preceding claims” appears to be “Acceptable Multiple Dependent Claim Wording” (see MPEP 608(n) Dependent claims, I. MULTIPLE DEPENDENT CLAIMS section).
	If applicant wants to maintain the recitation of claim 6, said claim will be interpreted to be dependent from claim 1 in view of “any of the preceding claims, which include claim 1.  
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mir et al (US 2016/0245813 published Aug. 25, 2016) in view of Arbuckle (US 2010/0246927 published Sep. 30, 2010). The routine, well established and conventional method of taking a plurality of z-stack (i.e., Z-planes) images of cells in multi-well plates as applied to claim 1 as above is further evidenced by Hikida (US 2017 /0237894, published Aug. 17, 2017, effective filing date Feb. 16, 2016).

Claim interpretation: Claims recited with alternate claim language “or” or “and/or” has been interpreted as to require single limitation.
	With regard to the preamble of “A method of processing cell-containing wells of a multi-well chip”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method of processing cell-containing wells of a multi-well chip” merely set forth the purpose of the claimed steps, but do not limit the scope of the claims.
	Regarding order of steps of instant claims 1-10, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Mir in view of Arbuckle teaches the steps of said claims and thus is prima facie obvious in the absence of new or unexpected results.
	Mir and Arbuckle teach a method for imaging (i.e., visualizing) cells in a multi-well plate and therefore are analogous arts. Though Mir teaches capturing a digital image of wells using an image capturing system; c) generating a dispense map from the digital image and storing the dispense map to a computer memory, wherein the dispense map provides instructions to the liquid dispensing system to only dispense a reagent into wells containing only one cell, Mir does not specifically teach the step of imaging the 
	Regarding claim 1, Mir teaches a method comprising a) dispensing with a liquid dispensing system a dispense volume of a cell suspension into a multi-well device (i.e., multi-well chip) so that each of the wells contains one cell, zero cells or more than one cell (paragraphs 0004-0007) and further teaches labeling the cells with a first detectable label before and/or after the dispensing; and determining if zero, one, or multiple (e.g., two, three, four, or more) cells are present in each of at least some of the plurality of wells (e.g., visualizing with a microscope); generating a digital image; or generating computer data; that indicates the number of cells in each well). In certain embodiments, the methods further comprise generating a report ( e.g., computer code, computer file, written report, or electronic report) that indicates if there is zero, one, or multiple cells in each of the at least some of the plurality of wells (paragraph 0017).
	Mir also teaches the well selection software ( e.g., Wafergen's CellSelect software) that will generate a report indicating if a well is a candidate single cell or other user defined well, to receive a dispense of a subsequent reagent and wells are then used to construct the dispense map or file or filter file used in follow-on biochemistry steps Fig. 18 and paragraphs 0069-0071). 

	As discussed above, Mir does not specifically teach imaging the wells at multiple Z-planes, which is taught by Arbuckle, who is in the same field of endeavor teaches an automated screening cells comprising the steps of acquiring dark field images of cells under the control of CPU22 (i.e., computer processing unit) at different Z planes or levels along the Z-plane and the most focused image in the Z-stack is calculated by a deconvolution algorithm such as those known in the art and images of cells in all specified fields of view of arrayed cells 38 on the chip 36 are then acquired at this predetermined Z-plane or alternatively, a stack of images in the Z-direction
above and below this plane may be additionally acquired for use in 3D image reconstruction (Figs. 1 and 2 and paragraphs 0020-0026).
	Also, the routine, well established and conventional method of taking a plurality of z-stack (i.e., Z-planes) images of cells in multi-well plates as applied to claim 1 as above is further evidenced by Hikida (Abstract).
	Arbuckle also teaches that the imaging of the wells with multiple wells at multiple Z-planes allows multi-parametric information about cell structure including overall cell shape, interactions between cells and the structure and distribution of intracellular 
	The artisan would recognize that while combining the step of imaging the wells at multiple Z-planes of Arbuckle in the method of Mir some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially software to determine the preferred focal plane or planes (i.e., Z-planes) in the sample for acquiring images was available in the art as taught by Arbuckle (paragraph 0024). The artisan would be motivated to include the software for better understanding of the cell structure including overall cell shape, interactions between cells and the structure and distribution of intracellular objects and spatial and temporal information about general physiological responses of cells to test stimuli.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of imaging the wells at multiple Z-planes of Arbuckle in the method of Mir with a reasonable expectation of success with the expected benefit of collecting multi-parametric information about cell structure including overall cell shape, interactions between cells and the structure and distribution of intracellular objects and spatial and temporal information about general physiological responses of cells to test stimuli as taught by Arbuckle. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves include the step of imaging the wells at multiple Z-planes, which is routinely practiced in the art as exemplified by Arbuckle.

	Regarding claims 2 and 3, Mir in view of Arbuckle teaches a stack of images in the Z-direction above and below this plane may be additionally acquired for use in 3D image reconstruction (Arbuckle, paragraph 0024 and Arbuckle, claim 12), which meets the limitation of generating the map comprises combining the acquired plurality of images to produce a composite image (i.e., 3D image) with extended depth of focus, which inherently comprises at least three Z-planes. 
	Regarding claim 4, requiring the limitation of pilot-imaging of a portion of the wells of the multiwell chip to deduce the multiple z-planes used in the imaging, the artisan would recognize that said step amount to routine optimization, which is within the skills of one having ordinary skill in the art and thus obvious improvement over Mir in view of Arbuckle.
	Regarding claim 5, Mir teaches a microscope component comprising a microscope and computer software and a computer processor configured to perform rapid microscope image analysis software to detect, visualize, and select wells
bearing single cells (paragraph 0006), which meets the limitation of the imaging comprises simultaneous imaging of multiple wells.
	Regarding claim 6, Mir teaches that the map of the multi-well chip further identifies whether the cell-containing wells contain a single cell (Fig. 18, paragraph 0070).
	Regarding claim 7, Mir teaches that cells in the cell suspension are purified from tumor or normal tissue and dispensing volume is between 5 and 9000 nl

	Regarding claim 8, Mir teaches that the number of wells comprise at least 150 wells ( e.g., 30 ... 7 5 ... 150 ... 400 .. . 1000 ... 4,000 ... 10,000 ... 20,000) (paragraph 0013). The artisan would recognize that 150 wells of Mir meets the limitation of the number of wells present in the multi-well chip is 100 or more.
	Regarding claims 9 and 10, Mir teaches wherein the processing comprises dispensing at least one reagent in the form of a probe, a polymerase, and dNTPs for performing amplification reaction (paragraphs 0084-0087), which meets the limitations of wherein the processing comprises dispensing at least one reagent into the identified
cell-containing wells, wherein the processing comprises performing a nucleic acid amplification reaction in at least a portion of the identified cell-containing wells. 

Pertinent arts
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	McDevitt (US 2014/0363838, published Dec.11, 2014) discloses a method for performing time course assays on 2D or 3D-cell culture models designed to interface with existing robotic, high-throughput instrumentation and the system, methods and devices described herein allow robotic handling of multiplex assay cards that allow continuous fluid flow past the cells or tissues, thus allowing time course complex assays of whole cell monolayers, tissues, or 3D cell cultures (Abstract).

complementary bacterial sequences and the system accomplishes this in a process that comprises utilizing custom image analysis software to assign unique spatial XY coordinates to individual microbes bound to labeled probes and to identify characteristics of them (paragraph 0004).
	Kawachi et al (US 2019/0136176 published May 9, 2019, effective filing date of the claimed invention, May 27, 2016, Fig. 13 and Embodiment 3, paragraphs 0071-0075).
			
    PNG
    media_image1.png
    570
    399
    media_image1.png
    Greyscale




Conclusion
15.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634